UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7281



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT W. LEGARE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-212-A, CA-97-567-AM)


Submitted:   December 11, 1997          Decided:     December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, CATHOLIC UNIVERSITY LAW SCHOOL, Washington,
D.C., for Appellant. Leslie Bonner McClendon, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. United States v. Legare, Nos. CR-93-212-A;
CA-97-567-AM (E.D. Va. June 4 & 16, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2